1•     •

 "·.       ".




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -       -       -   X

       UNITED STATES OF AMERICA                                             INFORMATION

                      -   V.   -                                            19 Cr.        (Llr5 )

       VALDIN O'DONNELL,
            a/k/a uvaldin Kadric,"
                                                                        1 g CRIM                935
                                       Defendant.

                                                        -       -   -   X



                                                COUNT ONE

                The United States Attorney charges:

                1.        In or about 2016, in the Southern District of New York

     and elsewhere, VALDIN O'DONNELL, a/k/a Valdin Kadric, the

     defendant, knowingly transported, transmitted, and transferred,

     and caused to be transported, transmitted, and transferred, in

     interstate and foreign commerce, goods of the value of $5,000

     and more, knowing the same to have been stolen, converted, and

     _taken by fraud, to wit, O'DONNELL transported a lithograph

     stolen from the home of its rightful owner, valued over $5,000,

     from the State of New Jersey to the State of New York, knowing

     the lithograph to be stolen.

                     (Title 18, United States Code, Sections 2314 and 2.)

                                         FORFEITURE ALLEGATIONS

                          2.       As a result of committing the offense alleged in

     Count One of this Information, VALDIN O'DONNELL, a/k/a "Valdin
Kadric," the defendant, shall forfeit to the United States,

pursuant to Title 18·, United States Code, Section 98l(a) (1) (C)

and Title 28, United States Code, Section 246l(c), any and all

property, real and personal, that constitutes or is derived from

proceeds traceable to the commission of said offense, including

but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission

of said offense.

                      Substitute Asset Provision

             3.   If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third party;

             c.   has been placed beyond the jurisdiction of the

court;

             d.   has been substantially diminished in value; or

             e.   has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section     853(p), and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property




                                  2
of the defendant up to the value of the above forfeitable

property.

             (Title 18, United States Code, Section 981;
            Title 21, United States Code, Section 853; and
             Title 28, United States Code, Section 2461.)


                            (,;~//f-4-
                           GEOFFBERMAN
                           United States Attorney




                                  3
Form No. USA-33s-274        (Ed. 9-25-58)



   UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


     UNITED STATES OF AMERICA .

                     v.

 VALDIN O'DONNELL, a/k/a "Valdin
             Kadric,"

              Defendant.


              INFORMATION

            19 Cr.         (Ll,-S )


      (18   u.s.c.    §§   2314, 2)

       GEOFFREY S. BERMAN
      United States Attorney
